Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application claims priority to provisional application 62/290,345. However, the present claims directed to the spinning drum are not supported in this provisional. Alternatively, the present claims are supported in PCT/US2016/068101; therefore, this application does receive priority to the PCT application. Consequently, the present claims have a 12/21/2016 priority date.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the thin covering of claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 12 is objected to because of the following informalities: line 4 contains a period instead of a comma. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 12-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 12-20, a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chini US 2018/0352726 in view of Burema US 2014/0303814.

	Regarding claim 1, Chini teaches an autonomous airborne apparatus used for biological control of agricultural pests comprising: 
	a container having an inner cavity for containing biological organisms or materials and further having an outer wall, wherein the outer wall includes a plurality of openings sized such that the biological organisms or materials in the inner cavity pass therethrough (4); 
	a mechanical device configured to rotate the container (3 summarized in the abstract and described throughout), wherein the rotation of the container generates centrifugal force urging the biological organisms or materials through the openings to dispense the biological organisms or materials on a target location to be treated (summarized in figure 11 and at least paragraph 0099); 
	but does not specify wherein the container is coupled to the autonomous airborne apparatus.
	Burema; however, does teach interchangeable use of such tools with autonomous airborne apparatus (figure 1 and described throughout). Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide the tool oh Chini within the apparatus of Burema, in order to take advantage of the efficient use of the tool of Chini, as taught/suggested by Burema.

	Regarding claim 2, the references teach the apparatus of claim 1, wherein Burema further teaches the apparatus is autonomously airborne through the use of an unmanned aerial vehicle (as previously shown), but does not specify the mechanical device is a motor.
	A motor; however, would have been obvious (and borderline inherent). Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to specify a motor, in order to inherently generate motion to the axle, which is the inherent function of the axle, etc.

	Regarding claim 3, the references teach the apparatus of claim 2, wherein Burema further teaches the unmanned aerial vehicle is selected from a group consisting of: single-blade helicopter drone, multi-blade helicopter drone, and fixed wing UAV (as previously shown).

	Regarding claim 4, the references teach the apparatus of claim 1, but do not specify wherein the biological organisms are predatory mites.
	However, mites for use in such applications is known (applicant’s paragraphs 0005-0006). Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide such mites as the materials within the device, in order to efficiently distribute the mites; since the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Furthermore, applicant describes the utilization of mites as a mere option, therefore the specification of mites is not described as critical.

	Regarding claim 5, the references teach the apparatus of claim 1, wherein Chini further teaches the materials are selected from the group consisting of: seeds, herbicides, pesticides, fungicides, or fertilizers (at least pharagraph 0002).

	Regarding claim 6, the references teach the apparatus of claim 8, but do not specify wherein the biological organisms are predators selected from a group consisting of: Amblyseius swirskii, Phytoseiulus persimilis, Amblyseius californicus, Amblyseius cucumeris, Amblyseius degenerans, Hypoaspis miles, Aphidoletes aphidimyza, Aphelinus abdominalis, Aphidius colemani, Chrysoperla carnea, Aphidius ervi, and Diglyphus isaea.
	However, these are all known types of organisms. Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide any type of known organism, in order to meet the requirements of the user; since the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

	Regarding claim 7, the references teach the apparatus of claim 1, wherein Chini further teaches the container for containing biological organisms or materials is a cylindrical drum defined by a circular base with a central axis (figure 9), 
	but does not specify and wherein porous or mesh screens are applied to the openings, thereby allowing the beneficial organisms or materials to pass through the openings only when the container rotates.
	However, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide screens, in order to meet distribution requirements of the user; since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in the respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Furthermore, Chini suggests various sizes/shapes to the openings (figure 10).

	Regarding claim 8, the references teach the apparatus of claim 7 wherein Chini further teaches further comprising a cap configured to couple with the cylindrical drum and secure the biological organisms or materials therein (7a and various other optional “caps” shown in figure 9).

	Regarding claim 9, the references teach the apparatus of claim 1, but do not specify wherein a thin covering is disposed over the outer wall of the container, and wherein the openings are only exposed for use when the thin covering is removed from the outer wall of the container, thereby enabling the biological organisms or materials to be released on the target location.
	However, removable/disposable thing coverings are generally well known. Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide such a covering, in order to reduce premature dispensing of the materials until they reach the intended location, etc,; since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in the respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 

	Regarding claim 10, the references teach the apparatus of claim 7, wherein Chini teaches the cylindrical drum is arranged with its central axis aligned substantially parallel to the ground and coupled to a motor such that the cylindrical drum rotates about the central axis when the motor is engaged (at least figures 1-4 and the motor as taught in the previous rejections).

	Regarding claim 11, the references teach the apparatus of claim 1, wherein Chini further teaches said container is disposed substantially parallel to the ground (as suggested in at least figures 1-4, etc.).

	Regarding claim 12, the references teach a method to biologically control agricultural pests, the method comprising the steps of: containing biological organisms or materials within a container having an inner cavity and an outer wall; coupling the container to an autonomous airborne apparatus. rotating the container, wherein the rotation of the container generates centrifugal force urging the biological organisms or materials to a plurality of openings; and spreading the biological organisms or materials over the target location to be treated by dispensing said biological organisms or material through the plurality of openings when the container rotates, wherein the openings are disposed on the outer wall and sized such that the biological organisms or materials in the inner cavity are able to pass therethrough (see previous rejections).

	Regarding claim 13, the references teach the method of claim 12, wherein the autonomous airborne apparatus is autonomously airborne through the use of an unmanned aerial vehicle, and wherein the unmanned aerial vehicle is selected from a group consisting of: single-blade helicopter drone, multi-blade helicopter drone, and fixed wing UAV (see previous rejections).

	Regarding claim 14, the references teach the method of claim 12, wherein the biological organisms are predatory mites (see previous rejections).

	Regarding claim 15, the references teach the method of claim 14, wherein the predatory mites belong to the Phytoseiidae family (see previous rejections).

	Regarding claim 16, the references teach the method of claim 12 further comprising the step of: disposing the container substantially parallel to the ground (see previous rejections).

	Regarding claim 17, the references teach the method of claim 12, wherein the biological organisms are predators selected from a group consisting of: Amblyseius swirskii, Phytoseiulus persimilis, Amblyseius californicus, Amblyseius cucumeris, Amblyseius degenerans, Hypoaspis miles, Aphidoletes aphidimyza, Aphelinus abdominalis Aphidius colemani, Chrysoperla carnea, Aphidius ervi, and Diglyphus isaea (see previous rejections).

	Regarding claim 18, the references teach the method of claim 12, wherein a mechanical device is used to rotate the container, and wherein the mechanical device is a motor (see previous rejections).

	Regarding claim 19, the references teach the method of claim 12, wherein the container for containing biological organisms or materials is a cylindrical drum defined by a circular base with a central axis (see previous rejections).

	Regarding claim 20, the references teach the apparatus of claim 19, wherein the cylindrical drum is arranged with its central axis aligned substantially parallel to the ground and coupled to a motor such that the cylindrical drum rotates about the central axis when the motor is engaged (see previous rejections). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WONG whose telephone number is (571)272-7889. The examiner can normally be reached Monday through Friday from 8:00am to 4:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA B WONG/Primary Examiner, Art Unit 3644